Citation Nr: 0417100	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-11 433A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
left ankle sprain. 

2.   Entitlement to service connection for a degenerative 
joint disease of the cervical spine.

3.  Entitlement to service connection for right knee 
disability. 

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to a rating higher than 20 percent for 
acromioclavicular separation of the right shoulder. 

6.  Entitlement to a rating higher than 20 percent for 
acromioclavicular separation of the left shoulder. 

7.  Entitlement to a rating higher than 10 percent for 
residuals of right ankle sprain with traumatic arthritis. 
REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to January 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of the following rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In a March 
1998 rating decision, the RO granted a 10 percent rating for 
each of the service-connected right and left shoulder 
disabilities. The RO also granted a 10 percent rating for the 
service-connected residuals of a right ankle sprain with 
traumatic arthritis.  In an October 2002 rating decision, the 
RO increased to 20 percent the rating for each service-
connected shoulder disability. 

In an October 1999 rating decision, the RO denied service 
connection for a degenerative joint disease of the cervical 
spine, as well as, service connection for right knee and left 
knee disabilities.  The RO also determined that new and 
material evidence had not been presented to reopen a claim of 
service connection for residuals of a left ankle sprain.  In 
the January 2003 statement of the case, the RO found that new 
and material evidence had been submitted to reopen the claim. 

Although the RO reopened the claim of service connection for 
a left ankle disability, the Board still has the 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, regardless of how the RO 
ruled.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. Principi, 
265 F.3d 1366, 1369 (2001).

In February 2004, a hearing was held in Washington, D.C, 
before the undersigned who is the Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to make the final determination of the appeal.  
38 U.S.C.A. §§ 7101(c), 7107(c).

After the disposition of the new and material claim and a 
review of the record, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  In a December 1971 rating decision, the RO denied service 
connection for residuals of a left ankle sprain; after the 
veteran was notified of the decision and of his procedural 
and appellate rights, he did not file a notice of 
disagreement and the rating decision became final.

2. The additional evidence received since the December 1971 
rating decision bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the claim of service connection for residuals of a left ankle 
sprain. 


CONCLUSIONS OF LAW

1.  The rating decision by the RO in December 1971, denying 
service connection for residuals of a left ankle sprain 
became final.  38 U.S.C.A. § 4005 (currently codified with 
revisions at 38 U.S.C.A. § 7105(c)); 38 C.F.R. § 3.104(a) 
(1971). 

2.  New and material evidence has been presented to reopen 
the claim of service connection for residuals of a left ankle 
sprain and the claim is reopened. 38 U.S.C.A.§ § 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, expanded VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  In light of the favorable 
disposition of the claim to reopen, the only final 
determination render in this decision, a discussion of VCAA 
compliance is not necessary.

Prior Denial of the Claim

The evidence of record previously considered by the RO prior 
to the current claim to reopen can be summarized as follows.

The service medical records contain a single entry in 
September 1960 of a left ankle sprain.  At the time, an X-ray 
was negative.  After service, there was no complaint or 
history of a left ankle sprain on VA examination in December 
1971. 

In a December 1971 rating decision, the RO denied service 
connection for residuals of a left ankle sprain on grounds 
that a left ankle disability was not shown.  After the 
veteran was notified of the decision and of his right to 
appeal, the decision was not appealed. 

Current Claim to Reopen

In May 1998, the veteran petitioned the RO to reopen the 
claim.  In an October 1999 rating decision, the RO determined 
that the additional evidence submitted was not new and 
material evidence.  The veteran then perfected an appeal of 
that rating decision.  Subsequently while on appeal, the RO 
determined that the additional evidence was new and material 
and reopened the claim and then denied the claim on the 
merits.  The RO notified the veteran of this determination in 
the January 2003 statement of the case. 

A rating decision that is unappealed becomes final.  38 
U.S.C.A. § 4005 (currently codified with revisions at 
38 U.S.C.A. § 7105(c)); 38 C.F.R. § 3.104(a) (1971).  Once a 
rating decision becomes final, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen a rating decision that 
became final, the Board must determine whether the claimant 
has presented new and material evidence.  Since the claim was 
filed before August 29, 2001, when the definition of new and 
material was revised, the definition in effect prior to that 
date applies.  In this case, "new and material" evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The newly presented evidence need not be probative of all the 
elements required to award the claim.  It needs only to be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) rev'd on other grounds, Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In connection with the petition to reopen the claim, the 
additional evidence consists, in part, of an August 1980 
report by a private physician, whose impression was an old 
fracture of the left talus by X-ray.  There is also an 
October 1997 report of VA examination in which the pertinent 
finding was left ankle swelling and the diagnosis was 
degenerative osteoarthritis.  

The Board finds that the additional evidence showing 
residuals of an old fracture and current findings of swelling 
and degenerative changes in the left ankle is new and 
material because it bears directly and substantially upon the 
question of whether there is a current left ankle disability, 
which was not previously shown and the lack of a current 
disability was the basis for the prior denial of the claim.  
Also, the evidence is neither cumulative nor redundant and is 
so significant that in connection with evidence previously 
assembled, namely, the service medical records, documenting a 
left ankle sprain, it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.


ORDER

The claim of service connection for residuals of a left ankle 
sprain is reopened to this extent only the appeal is granted.


REMAND

A review of the record discloses that the veteran underwent 
surgery in March 1983 for repair of a torn medial meniscus of 
the left knee.  In June 1997, degenerative joint disease of 
both knees, as well as, of the cervical spine was documented.  
As noted above, degenerative changes in the left ankle were 
found in October 1997. 

In a statement, dated in May 2002, E. S. A., M.D., expressed 
the opinion that the repetitive nature of the veteran's 
activities and duties during military service were a possible 
cause of his current musculoskeletal pains.  While the 
physician's opinion has marginal evidentiary value, it is 
sufficient to trigger the duty to assist and as the record 
does not contain sufficient medical evidence to decide the 
service connection claims, a VA medical examination or 
medical opinion is needed. 

As for the claims for increase, in April 1999, a private 
physician reported full range of motion of the shoulders, but 
pain was noted with other testing.  

On VA examination in February 2001, the examiner provided 
findings pertaining to the shoulders and right ankle, but the 
examiner did not comment on functional loss due to pain.  
Moreover, since his last VA examination, the veteran he 
claims increased symptomatology.

For the above reasons, the Board determines that further 
evidentiary development is needed and the case is REMANDED 
for the following action: 

1.  Schedule the veteran for a VA 
orthopedic examination. The claims folder 
must be made available to the examiner 
for review.

A.  On the claims for service 
connection, the examiner is asked to 
express an opinion as to the 
following questions:

1).  Is degenerative joint 
disease of the cervical spine 
and right knee, first 
established by X-ray in 1998, 
in the absence of evidence of a 
specific injury in service, 
except for that associated with 
the stress required by the 
veteran's military duties, 
unloading trucks of food 
supplies with some items, 
weighing for 150 to 200 pounds, 
and his activities, which 
included playing on a service 
football team, attributable to 
service?  

2).  Is degenerative joint 
disease of the left knee with 
evidence of post-service 
intercurrent injury in 1983, in 
the absence of evidence of a 
specific injury in service, 
except for that associated with 
the stress associated with the 
veteran's military duties and 
activities as described above, 
attributable to service?  

3).  Is either the talus 
fracture, first shown after 
service in 1980 by X-ray, or 
degenerative joint disease of 
the left ankle, first 
documented after service in 
1997, related to a left ankle 
sprain sustained in 1960 in 
service when a contemporaneous 
X-ray was negative, or is it 
otherwise attributable to 
service in light of the 
veteran's duties and activities 
as previously described? 

B.  On the claims for a rating 
increase, the examiner is to 
determine the degree of impairment 
due the service- connected right and 
left shoulder disabilities, and the 
right ankle disability.  The 
examiner is to describe range of 
motion of the shoulders and right 
ankle.  The examiner is also to 
described pain, including flare-ups 
of pain and functional loss due to 
pain, weakened movement, excess 
fatigability with use, or 
incoordination, associated with the 
service-connected disabilities.  The 
examiner is asked to comment on 
whether pain is supported by 
adequate service-connected pathology 
and, if so, describe the additional 
loss of function in terms of 
limitation of motion if feasible.

2.  Schedule the veteran for a VA 
neurological examination to determine 
whether there is any neurological deficit 
associated with the 


service-connected shoulder disabilities.  
The claims folder must be made available 
to the examiner for review.

3.  After the above development is 
completed, adjudicate the claims, 
considering any additional evidence.  In 
rating the service-connected 
disabilities, 
apply 38 C.F.R. §§ 4.40, 4.45, 4.59.  If 
any benefit sought is not granted, 
prepare a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




